6/3/20Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Claims 1, 2 and 8 in the reply filed on 5/18/2021 is acknowledged.
Claim Interpretation
Claim 1 recites “line contact”.  The Office interprets “line contact” based on the specification.  The “line contact” is partial contact has showed in Fig. 1-3, which show the edge portion has a smaller outer diameter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015/081543 to Zhou et al (The art rejection is made based on the respective issued US Patent 10,451,067) .
In Reference to Claims 1 and 2
Zhou discloses a compressor compressing a refrigerant including hydrocarbon fluoride prone to disproportionation, the compressor comprising: a casing (Fig. 1a, 1), a compression mechanism (Fig. 1a, 
the end edge portion of the bearing portion (Fig. 1a, annotated by the examiner) is provided with an elastic bearing portion formed to be elastic due to thin structure in that an outer diameter of the elastic bearing portion (Fig. 1a annotated by the examiner) is smaller (As showed in Fig. 1a) than that of a main body portion except for the end edge portion, and the heat generation suppression portion is made of the elastic bearing portion.

    PNG
    media_image1.png
    635
    643
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of WO2010/042781 to Nappa.
In Reference to Claim 8
Zhou discloses the compressor for an air conditioning system.
Zhou is silent on the working media.
Nappa discloses the refrigerant is HFO-1123 (abstract)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Zhou to incorporate teachings from Nappa.  Doing so, would result in  HFO-1123 being used as refrigerant being used in the system of Zhou, since both inventions of Zhou and Nappa are refrigeration cycles, and Nappa provides a working media with a predictable result of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        6/3/2021